Broyles, C. J.,
dissenting. In my opinion the language employed in the letter of August 2, 1932, written by the insurance company to the plaintiff, amounted to a demand that he furnish to the company due proof of the continuance of his total disability, as he was required to do under the terms of the policy; and, it appearing from undisputed evidence that the plaintiff had failed to furnish the demanded proof, the verdict in favor of that party was contrary to law and the evidence, and the refusal to grant a new trial was error.